Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-3, 5-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu Schmid et al ( WO2015/086257, here after257), further in view of Vladimir P. Raksha et al ( U. S. Patent Application: 2014/0077485, here after 485).
Claim 1 is rejected. 257 teaches a process for producing an optical effect layer, said process comprising the steps of:
a)    applying onto a substrate surface a coating composition comprising i) platelet shaped magnetic or magnetizable pigment particles and ii) a binder material so as to 
b)    forming an assembly comprising the substrate carrying the coating layer and one or more negative indicia (laser perforated indicia) or one or more positive indicia (printed
indicia, or foils or planchettes), wherein the substrate carrying the coating layer is arranged above the one or more negative indicia or one or more positive indicia [068],
c)    moving the assembly comprising the substrate carrying the coating layer (and the one or more negative indicia or one or more positive indicia) obtained under step b) through an inhomogeneous magnetic field of a static magnetic-field-generating device so as to bi-axially orient at least a part of the platelet-shaped magnetic or magnetizable pigment particles [011step b], and
d)    hardening the coating composition to a second state so as to fix the platelet-shaped magnetic or magnetizable pigment particles in their adopted positions and orientations[011 step c]. 257 does not teach the positive indicia consist of an arrangement comprising on or more indicia placed or attached to a non-magnetic holder. 485 teaches a method of making optical layer effect and teaches adding security feature to device by adding logo or hologram (indicia, 640+650) [0192], wherein the one or more positive indicia (logo, central image, graphical component) consist of an arrangement comprising one or more indicia placed or attached to a non-magnetic holder, said indicia being either made of one or more metals, alloys or compounds of high magnetic permeability or being made of a composite comprising from about 30 wt% of soft magnetic particles dispersed in a non-magnetic material, the weight 
Claim 3 is rejected as 257 teaches the coating layer represent the topmost layer of the assembly [fig. 4].
Claim 5 is rejected as 485 teaches the magnetizable particles are cobalt [0195]. Claim 6 is rejected as 485 teaches the magnetic particles have size of 5 urn 
[0009 last 4 lines, 0195 lines 13-14].
Claim 7 is rejected as 257 teaches the step d) of hardening the coating composition is carried out partially simultaneously with the step c[089].
Claim 8 is rejected as 257 teaches the magnetic-field-generating device is a linear permanent magnet Halbach array [fig.4, example 2].
Claim 9 is rejected as 257 teaches the magnetic flakes platelet-shaped magnetic cholesteric liquid crystal pigment particles [054].
Claim 10 is rejected as 257 teaches the substrate is paper [067].
Claim 11 is rejected as 257 teaches an optical effect layer [abstract].
Claim 12 is rejected as 257 also teaches forming a decorating element [013]. Claim 13 is rejected, as 257 also teaches forming a security element, and 
teaches forming OEL based on claim 1 and attaching it to the security document [013, 093].

Claim 16 is rejected as 257 teaches wherein the magnetic-field-generating device is located laterally along one side of the assembly [fig. 4].
Claim 17 is rejected as 257 teaches the act of moving the assembly through an inhomogeneous magnetic field of a static magnetic-field-generating device is performed
by moving the assembly linearly beside the magnetic-field-generating device[example 21].
Claim 18 is rejected. 257 and 485 teach the limitation of claim 1 and therefore the act of carrying out the bi-axial orientation of the platelet-shaped magnetic or magnetizable pigment particles have the same properties as leads to a magnetic orientation where the platelet-shaped magnetic or magnetizable pigment particles have their two main axes substantially parallel to the substrate surface except in the regions carrying the one or more voids of the one or more negative indicia or in the regions carrying the one or more positive indicia.
Claim 19 is rejected. 257 and 485 teach the limitation of claim 1 above, therefor the optical effect layer have the same property as claim 1 and resulting from the process exhibits one or more indicia having a three dimensional effect and a brightness that are both identical from all viewing directions.
Claim 20 is rejected as 485 at least one of the one or more indicia exhibited by the optical effect layer is a character [0014].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable Mathieu Schmid et al (WO2015/086257, here after 257), and Vladimir P. Raksha et al (U. S. Patent Application: 2014/0077485, here 485), further in view of Andrew Dames et al (U. S. Patent: 5697649, hereafter 649).
Claim 2 is rejected, 257 teaches indicia consist of an arrangement(perforated metal sheet, or negative indicia), but does not teach said arrangement comprising a non-magnetic holder and the soft magnetic plate comprising one or more voids having the shape of the one or more indicia. 649 teaches forming negative indicia by a nonmagnetic holder(12) and the soft magnetic plate(22) comprising one or more voids having the shape of the one or more indicia(20)[column 4 lines 32-55]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making OEL of 257, and 485 teach wherein the negative indicia comprising soft metal layer on non-magnetic holder, because 649 teaches suitable method of making indicia for making security documents.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Mathieu Schmid et al (WO2015/086257, here after 257), and Vladimir P. Raksha et al (U. S. Patent Application: 2014/0077485, here 485), further in view of Mathieu Schmid et al (WO 2014/108404, here after404).
Claim 4 is rejected. 485 teaches the difference between the first ink composition (indicia) and the second ink composition is different pigments or different concentration of pigment in the inks [0009 last 4 lines], therefore it is concluded that the first binder and the second binder are the same. 485 does not teach what the binder is. 404 teaches a method of making optical effect layer by aligning a coating comprising 
teach wherein the binder of ink composition is polyamide or polyolefin because it is suitable binder for ink for making optical effect layer.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 485 does not teach separating the indicia from the substrate. Phillips et al (2002/0182383) teaches an indicia to transfer to coating layer, but it is a magnet and it does not in a separate magnetic field [fig. 12-13]. Kashiwagi et al (5630877) teaches an indicia to transfer to coating layer, but it is a magnet and it is not in a separate magnetic field [fig. 13a-13c].
Response to Arguments
Applicant's arguments filed 02/16/21 have been fully considered but they are not persuasive. 485 teaches transferring the indicia (640+650) to the coating (670) [fig. 61, 0150].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712